ILLINOIS OFFICIAL REPORTS
                                            Appellate Court




                           U.S. Bank, N.A. v. Dzis, 2011 IL App (1st) 102812




Appellate Court               U.S. BANK, N.A., Plaintiff-Appellee, v. YAROSLAV DZIS, Defendant-
Caption                       Appellant.



District & No.                First District, Third Division
                              Docket No. 1–10–2812


Filed                         June 15, 2011
Rehearing denied              July 29, 2011
Modified                      August 3, 2011
Held                          In a mortgage foreclosure action where plaintiff’s counsel filed a motion
(Note: This syllabus          for the appointment of a special process server on the same day the
constitutes no part of        complaint was filed and attached to the motion a copy of a standing order
the opinion of the court      entered two weeks earlier in which the court appointed four private
but has been prepared         detective agencies to act as special process servers for any mortgage
by the Reporter of            foreclosure cases filed by plaintiff’s counsel, but defendant was served by
Decisions for the             publication and then defaulted after one of the detective agencies
convenience of the            presented affidavits detailing its unsuccessful attempts to serve defendant,
reader.)
                              the trial court properly denied defendant’s motion to quash the service
                              of process on the ground that the standing order for the appointment of
                              a special process server violated the Illinois Constitution and several
                              statutes, since the trial court’s general order allowing law firms in
                              mortgage foreclosure cases to obtain standing orders permitting them to
                              arrange for certain detective agencies, rather than the sheriff, to serve
                              process on defendants in mortgage foreclosure cases was within the scope
                              of the presiding judge’s authority, counsel followed the procedure
                              established by the order, the order did not impermissibly privatize a
                              service public officials usually perform, and the general order did not
                              violate the rights to due process and equal protection of defendants in
                              mortgage foreclosure cases.
Decision Under             Appeal from the Circuit Court of Cook County, No. 09–CH–032826; the
Review                     Hon. Darryl B. Simko, Judge, presiding.


Judgment                   Affirmed.


Counsel on                 Law Offices of Christopher Kruger, of Evanston (Christopher Kruger, of
Appeal                     counsel), Stephen Richek, of Chicago (Stephen Richek, of counsel), for
                           appellant.

                           Goldberg Kohn, Ltd., of Chicago (Steven A. Levy, David J. Chizewer,
                           and Deborah Rzasnicki


Panel                      JUSTICE NEVILLE delivered the judgment of the court, with opinion.
                           Presiding Justice Quinn and Justice Steele concurred in the judgment and
                           opinion.



                                             OPINION

¶1          This case centers on the validity of a general order entered by the presiding judge of the
        chancery division of the circuit court of Cook County. The general order allowed law firms
        to obtain standing orders permitting them to arrange for certain detective agencies, rather
        than the sheriff, to serve process on defendants in mortgage foreclosure cases. We hold that
        (1) the presiding judge had authority to enter the general order, (2) the order did not
        impermissibly privatize a service public officials usually perform, and (3) the general order
        did not violate the rights to due process and equal protection of defendants in mortgage
        foreclosure cases.

¶2                                        BACKGROUND
¶3           On April 23, 2008, U.S. Bank loaned Yaroslav Dzis $375,250 in exchange for a
        mortgage on property Dzis owned in Chicago. On September 10, 2009, U.S. Bank, through
        its lawyers, Codilis & Associates, sued to foreclose its mortgage. That same day Codilis filed
        a motion for appointment of a special process server. Codilis attached to the motion a
        standing order, entered about two weeks before U.S. Bank filed this lawsuit, in which the
        court appointed four private detective agencies to act as special process servers for any
        mortgage foreclosure cases filed by Codilis between August 25, 2009, and November 30,
        2009. Based upon that order, one of the listed detective agencies attempted to serve process
        on Dzis at several locations, including the mortgaged property. The special process server


                                                 -2-
       presented affidavits detailing all of its unsuccessful attempts to serve Dzis personally. From
       October 9, 2009, through October 23, 2009, the Chicago Daily Law Bulletin published notice
       of the foreclosure lawsuit.
¶4          The trial court entered a default order against Dzis because he failed to appear in
       response to the service by publication and the efforts to serve him personally. The court
       entered a judgment of foreclosure on February 26, 2010, setting the redemption period to end
       on April 28, 2010. On March 18, 2010, the Judicial Sales Corporation mailed to Dzis’s
       addresses a notice of the impending foreclosure sale. The Judicial Sales Corporation sold the
       property to U.S. Bank at a public auction held on April 29, 2010.
¶5          Dzis first appeared in court on May 6, 2010. He moved to quash service of process on
       grounds that the standing order for appointment of a special process server violated the
       Illinois Constitution and several statutes, arguing that the court had no authority to enter an
       order for a special process server on August 25, 2009, two weeks before U.S. Bank filed its
       complaint against Dzis. Codilis explained that it followed the procedure established in
       General Administrative Order 2007-03 (the GAO) for using special process servers in
       mortgage foreclosure cases. The presiding judge of the chancery division entered the GAO
       in 2007.
¶6          The trial court denied the motion to quash, and on September 16, 2010, the court entered
       an order approving the sale of the property to U.S. Bank. Dzis now appeals.

¶7                                           ANALYSIS

¶8                                              Rule 341
¶9         At the outset, we note several improprieties in the brief Christopher Kruger filed on
       behalf of Dzis in this appeal. Kruger asserts, in the certificate of compliance attached to the
       brief, that the brief conforms to the requirements of subsections (a) and (b) of Supreme Court
       Rule 341. Ill. Sup. Ct. R. 341 (eff. July 1, 2008). He does not explain why he felt no need to
       comply with other subsections of Rule 341. The brief includes no statement of the issues
       presented (see Ill. S. Ct. R. 341(h)(3)) and no statement of jurisdiction (see Ill. Sup. Ct. R.
       341(h)(4)). Because the brief includes no appendix (see Ill. S. Ct. R. 341(h)(9)), it also lacks
       a copy of the judgment and a table of contents of the record on appeal (see Ill. S. Ct. R.
       342(a) (eff. Jan. 1, 2005)).
¶ 10       We adopt the pertinent reasoning from Niewold v. Fry, 306 Ill. App. 3d 735, 737 (1999):
                     “The rules of procedure concerning appellate briefs are rules and not mere
                suggestions. [Citation.] It is within this court’s discretion to strike the [appellants’]
                brief and dismiss the appeal for failure to comply with Rule 341 [citation]. [Citation.]
                However, *** because the record is not long and the issues are simple, we will not
                penalize the [appellant] so severely for the lapses of [his] counsel.”
       We choose to address the appeal on its merits despite the many ways in which the brief
       violates the rules. But appellate attorneys must remember that this court has discretion to
       dismiss an appeal when counsel fails to comply with the rules.


                                                  -3-
¶ 11                            Jurisdiction and Standard of Review
¶ 12       Supreme Court Rule 301 (Ill. S. Ct. R. 301 (eff. Feb. 1, 1994)) gives this court
       jurisdiction to hear this appeal from the order approving the sale of the mortgaged property.
       See In re Marriage of Verdung, 126 Ill. 2d 542, 555 (1989).
¶ 13       On appeal Dzis argues only that the court should have quashed service of process.
       Because the court denied the motion to quash based solely on documentary evidence, we
       review the order denying the motion de novo. Equity Residential Properties Management
       Corp. v. Nasolo, 364 Ill. App. 3d 26, 31 (2006).
¶ 14       Dzis does not deny that Codilis followed the GAO when it obtained the standing order
       dated August 25, 2009, which apparently authorized Codilis to use the detective agency to
       serve process on Dzis. Dzis does not deny that the special process server followed
       established procedures for serving process on Dzis, and for using service by publication as
       a substitute when the special process server failed to serve process on the defendant
       personally. Dzis challenges only the validity of the GAO, arguing that the court lacked
       authority to enter the GAO and the GAO deprives mortgagors of procedural due process,
       substantive due process, and equal protection of the laws.

¶ 15                                          Standing
¶ 16       U.S. Bank contends that Dzis lacks standing to challenge the GAO. The court obtained
       jurisdiction over Dzis through service by publication. The GAO set procedures only for
       having an approved agency serve process in certain cases; it had no effect on procedures for
       service by publication.
¶ 17       Our supreme court established the fundamental standard for determining whether a party
       has standing to challenge the actions of government officials. “One who is adversely affected
       in fact by governmental action has standing to challenge its legality, and one who is not
       adversely affected in fact lacks standing.” (Emphasis in original.) Greer v. Illinois Housing
       Development Authority, 122 Ill. 2d 462, 488 (1988).
¶ 18       Dzis claims that the GAO adversely affected him because the court would not have
       jurisdiction to foreclose the mortgage on his property but for the GAO. If the GAO here has
       no legal effect, then U.S. Bank never obtained the requisite permission to attempt service of
       process by a special process server in this case, and, therefore, U.S. Bank never properly
       attempted personal service on Dzis. Section 2–206 of the Illinois Code of Civil Procedure
       (Code) permits service by publication only when the plaintiff presents an affidavit showing
       that “the defendant resides or has gone out of this State, or on due inquiry cannot be found,
       or is concealed within this State, so that process cannot be served upon him or her.” 735
       ILCS 5/2–206 (West 2008). The trial court should not lend credence to an assertion that
       process cannot be served on a defendant if the plaintiff has not even attempted proper service
       of process. If the GAO did not validly permit Codilis to obtain an order for appointment of
       special process servers for all mortgage foreclosure cases Codilis filed between August 25,
       2009, and November 30, 2009, then the trial court here should not have permitted service on
       Dzis by publication. Accordingly, we find that Dzis has standing to challenge the validity of
       the GAO.

                                                -4-
¶ 19                                 Authority to Enter the GAO
¶ 20       Supreme Court Rule 21(c) authorizes the chief judge of a circuit court to “enter general
       orders in the exercise of his or her general administrative authority.” Ill. S. Ct. R. 21(c) (eff.
       Dec. 1, 2008). Illinois courts have interpreted the rule to permit the chief judge of a circuit
       court to delegate his authority to enter general orders to the presiding judges of the circuit
       court’s divisions. Blair v. Mackoff, 284 Ill. App. 3d 836 (1996); People v. Hattery, 183 Ill.
       App. 3d 785 (1989). In Blair, 284 Ill. App. 3d at 843, the appellate court held that the
       presiding judge of the domestic relations division of the circuit court of Cook County had
       authority to promulgate a general administrative order, and in Hattery, 183 Ill. App. 3d at
       800-01, the appellate court held that the presiding judge of the criminal division of the circuit
       court had similar authority. Accordingly, we hold that Rule 21(c) authorized the presiding
       judge of the chancery division to enter general orders in the exercise of her general
       administrative authority.
¶ 21       Dzis argues that the GAO conflicts with section 2–202 of the Code. The GAO provides:
                    “For many years, service of summons in most mortgage foreclosure cases *** has
               been accomplished through the appointment of special process servers. Due to
               insufficient resources in personnel, equipment, and technological capabilities, the
               Sheriff of Cook County has been unable to effectuate service of process promptly and
               accurately in mortgage foreclosure cases.
                    ***
                    In the year 2006, mortgage foreclosure filings in the Circuit Court of Cook
               County increased from 16,494 (2005 filings) to 22,248. Based upon filings for the
               first five (5) months of the year 2007, it is estimated that mortgage foreclosure filings
               for the year 2007 will be in excess of 30,000 cases.
                    Because of the increase in mortgage foreclosure filings and insufficient resources
               allocated to the Chancery Division’s Clerk’s Office, the Clerk of the Court has been
               unable to process promptly Motions for the Appointment of Special Process Servers
               and Orders Appointing Special Process Servers. *** In a significant number of cases
               it has taken the Clerk’s Office between ten (10) and nineteen (19) days to process
               such papers. Because of the expiration of summonses, these processing delays have
               created significant problems for plaintiffs’ attorneys and their clients. Attempts over
               the past year to remedy the delays in the Clerk’s Office have proved unsuccessful.
               IT IS HEREBY ORDERED THAT:
                    1. Effective immediately, each law firm handling mortgage foreclosure cases in
               the Chancery Division may by Motion seek a Standing Order for the appointment of
               designated special process servers. Each Order will have a three (3) month or
               quarterly duration ***.
                    2. *** A law firm may designate one or more individuals or companies to serve
               as special process servers for each quarter of a year on all cases filed by that firm.”
       Section 2–202 provides:


                                                  -5-
                    “(a) Process shall be served by a sheriff, or if the sheriff is disqualified, by a
               coroner of some county of the State. *** The court may, in its discretion upon
               motion, order service to be made by a private person over 18 years of age and not a
               party to the action. It is not necessary that service be made by a sheriff or coroner of
               the county in which service is made. If served or sought to be served by a sheriff or
               coroner, he or she shall endorse his or her return thereon, and if by a private person
               the return shall be by affidavit.
                    (a–5) Upon motion and in its discretion, the court may appoint as a special
               process server a [certified] private detective agency ***.” 735 ILCS 5/2–202 (West
               2008).
¶ 22       Dzis asserts that section 2–202 requires the sheriff to attempt service first in every case,
       unless the court has specifically disqualified the sheriff from serving process in a particular
       case. The GAO, according to Dzis, violated section 2–202 because it makes some appointed
       companies the presumed process servers for mortgage foreclosure cases filed by law firms
       that have sought standing orders for appointment of designated special process servers.
¶ 23       We see no conflict between the GAO and section 2–202 of the Code. No provision in
       section 2–202 restricts the circuit court from finding the sheriff disqualified from service of
       process for a certain class of cases, like the mortgage foreclosure cases governed by the
       GAO.
¶ 24       Moreover, our supreme court has held that the courts and the legislature share authority
       to promulgate procedural rules, and the courts should seek “to reconcile, where possible,
       conflicts between rules of this court and legislative enactments.” O’Connell v. St. Francis
       Hospital, 112 Ill. 2d 273, 281 (1986). However, “where a rule of this court on a matter within
       the court’s authority and a statute on the same subject conflict, the rule will prevail.” People
       v. Cox, 82 Ill. 2d 268, 274 (1980).
¶ 25       Dzis contends that the Code determines substantive rights, and therefore the court lacks
       the authority to alter statutory provisions concerning service of process. In support, Dzis cites
       Danoff v. Larson, 368 Ill. 519, 521-23 (1938), where the court said:
                    “No case has been called to our attention in which it has been held that the power
               to make rules of practice extends so far as to give a court power to prescribe the time
               or manner of serving initial process. ***
                    ***
                    *** It seems clear to us that the means by which a person is summoned into court
               and subjected to its jurisdiction goes deeply into the substance of that person’s rights,
               and is more than a mere matter of form. No matter what may be said as to routine
               procedure after the court has acquired jurisdiction over a defendant’s person, it
               cannot be denied that the means of obtaining that jurisdiction goes to the very
               foundation of the principles of due process. Neither the judges of the municipal court
               nor of this or of any other court, has power to take jurisdiction over the person of a
               citizen without according him due process of law. Not even the legislature may
               otherwise provide. The determination of what constitutes due process of law is, in the
               first instance, a legislative function, limited by the constitution and subject to review

                                                 -6-
                by the courts for a determination of whether or not the means provided satisfy the
                constitutional requirement. After jurisdiction of the person has been obtained by
                constitutional means, a different situation exists. The orderly and expeditious
                handling of the court’s business requires the observance of rules which do not
                concern the substantive rights of the defendant, and we think that the power of the
                judges of the municipal court must be limited to this field.”
¶ 26        We cannot reconcile Danoff with the court’s more recent pronouncements in In re
       Pronger, 118 Ill. 2d 512, 524 (1987), where the court squarely held that “service of process
       is a matter of procedure.” The court explained:
                “[T]he manner of service of process is merely a step in obtaining jurisdiction of a
                person after he has been made a party to a suit. It is therefore a matter of practice or
                procedure and not a matter of substantive law.” Pronger, 118 Ill. 2d at 523.
       Pronger better accords with the reasoning of the United States Supreme Court, which held,
       “the manner and timing of serving process are generally nonjurisdictional matters of
       ‘procedure’ controlled by the Federal Rules.” Henderson v. United States, 517 U.S. 654, 656
       (1996). The Court held that to determine whether courts exceeded their powers by
       promulgating certain rules, “[t]he test must be whether a rule really regulates procedure,–the
       judicial process for enforcing rights and duties recognized by substantive law and for justly
       administering remedy and redress for disregard or infraction of them.” Sibbach v. Wilson &
       Co., 312 U.S. 1, 14 (1941).
¶ 27        Following Pronger and O’Connell, we hold that courts have the power to adopt
       procedural rules governing service of process, and the court’s rules prevail over conflicting
       statutes. We note that our supreme court has amended its rules to provide expressly for
       service of papers by third-party commercial carriers. See Ill. S. Ct. Rs. 11(b)(4), 12(b)(3) (eff.
       Dec. 29, 2009). Therefore, the circuit court of Cook County did not usurp legislative powers
       when it entered the GAO.
¶ 28        Dzis argues that the circuit court exceeded its authority because the GAO privatizes work
       traditionally reserved for public servants. See, e.g., Colorado Ass’n of Public Employees v.
       Department of Highways, 809 P.2d 988, 996-97 (Colo. 1991) (Colorado Department of
       Highways lacked authority to contract with private sector service providers for services
       historically performed by state personnel). But section 2–202 of the Code expressly provides
       for service of process by private service providers, and the GAO itself indicates that private
       companies historically served process in mortgage foreclosure cases, in accord with the
       Code. The GAO does not change who serves process for these cases, it only streamlines the
       procedure for the appointment of the private service providers. Therefore, we hold that the
       circuit court had authority to enter the GAO.

¶ 29                                 Procedural Due Process
¶ 30       Dzis argues that the GAO violates his right to procedural due process. For such a claim,
       Dzis must first establish that the state has interfered with one of his liberty or property
       interests. Segers v. Industrial Comm’n, 191 Ill. 2d 421, 434 (2000). The circuit court
       established, in the GAO, that law firms could select detective agencies to serve process in

                                                  -7-
       mortgage foreclosure cases, without going through the procedure for appointment of special
       process servers for each case individually. Thus, for Dzis to prevail on his procedural due
       process claim, he must show first that he has a liberty or property interest in having the court
       use the procedure for appointment of special process servers for each case individually,
       rather than having a single standing order apply to many cases. A litigant does not have a
       liberty or property interest in having a particular judge hear his case, and he has no liberty
       or property interest in any particular method of assigning judges to hear cases. Hattery, 183
       Ill. App. 3d at 801-02. The litigant has even less interest in who serves him with process, and
       no cognizable interest in any particular method of choosing amongst statutorily qualified
       persons to select the person who serves him with process. The circuit court, by entering the
       GAO that adopted a particular procedure for selecting the qualified persons who may serve
       the defendant with process, had no effect on any of Dzis’s cognizable property or liberty
       interests. Therefore, Dzis’s procedural due process claim must fail.1

¶ 31                                 Substantive Due Process
¶ 32       To show a violation of a substantive due process right, Dzis must show that the GAO
       deprives him of a fundamental right. Bigelow Group, Inc. v. Rickert, 377 Ill. App. 3d 165,
       180 (2007). Dzis does not have a fundamental right to have a sheriff, rather than a properly
       qualified private person, serve process on him, nor does he have a right to have the qualified
       person who serves him with process chosen by any particular method. See 735 ILCS
       5/2–202(a–5) (West 2008); Hattery, 183 Ill. App. 3d at 801-02. Thus, his substantive due
       process argument also fails.

¶ 33                                      Equal Protection
¶ 34       Finally, Dzis argues that the GAO deprives homeowners of the equal protection of the
       laws. We evaluate a claim that a court rule denies a party equal protection by the same
       standards we use to evaluate a claim that a statute violates the equal protection clause. Yellow
       Cab Co. v. Jones, 108 Ill. 2d 330, 338-39 (1985). If a rule “neither burdens a fundamental
       right nor targets a suspect class, we will uphold the *** classification so long as it bears a
       rational relation to some legitimate end.” Romer v. Evans, 517 U.S. 620, 631 (1996). The
       GAO creates special procedures for service of process in mortgage foreclosure cases. Thus,
       the GAO distinguishes the defendants in such cases, persons alleged to have defaulted on
       loans secured by mortgages, from all other persons named as defendants in civil lawsuits.
       The classification of civil defendants into a class of those defendants alleged to have
       defaulted on loans secured by mortgages, and a class of all other civil defendants, does not
       qualify as a suspect classification. See McLean v. Department of Revenue, 184 Ill. 2d 341,


               1
                We note that the United States District Court for the Northern District of Illinois addressed
       a constitutional challenge to the GAO in an unpublished decision named Gregory v. TCF Bank, No.
       09 C 5243, 2009 U.S. Dist. Lexis 115333 (N.D. Ill. Dec. 10, 2009). That court also concluded that
       the GAO did not violate the due process rights of defendants in foreclosure cases. Gregory, No. 09
       C 5243, 2009 U.S. Dist. Lexis 115333, at *10.

                                                    -8-
       354 (1998) (classification by wealth not a suspect classification).
¶ 35       According to the GAO, the sheriff of Cook County lacks the resources needed for prompt
       and accurate service of process in mortgage foreclosure cases. For many years, special
       process servers have filled the need for service of process in these lawsuits. The court sought
       to make the appointment of special process servers more efficient, particularly in light of the
       increasing need for service of process as mortgage foreclosure filings approximately doubled
       from 2005 to 2007. The GAO appears to expedite the appointment of special process servers,
       and thus it appears to improve the provision of timely notice of proceedings to defendants
       alleged to have defaulted on mortgages. We cannot say that the GAO lacks a rational basis.
       See Wenger v. Finley, 185 Ill. App. 3d 907, 916 (1989) (legislative classification had rational
       basis where legislature designed statute to make court administration more efficient).

¶ 36                                    Petition for Rehearing
¶ 37      In his petition for rehearing, appellant argues that this court lacks jurisdiction over this
       matter, and he cites Supreme Court Rule 302(a) in support of his position. Ill. S. Ct. R.
       302(a) (eff. Sept. 1, 2006). Rule 302(a) provides:
               “Appeals from final judgments of circuit courts shall be taken directly to the Supreme
               Court (1) in cases in which a statute of the United States or of this state has been held
               invalid, and (2) in proceedings commenced under Rule 21(c) of this court. For
               purposes of this rule, invalidity does not include a determination that a statute of this
               state is preempted by federal law.” Ill. S. Ct. R. 302(a) (eff. Sept. 1, 2006).
¶ 38      Rule 21, as amended in 2008, now provides:
                   “(c) *** The chief judge of each circuit may enter general orders in the exercise
               of his or her general administrative authority, including orders providing for
               assignment of judges, general or specialized divisions, and times and places of
               holding court.
                   (d) *** Any proceeding to compel a person or agency other than personnel of the
               circuit court to comply with an administrative order of the chief circuit judge shall
               be commenced by filing a complaint and summons and shall be tried without a jury
               by a judge from a circuit other than the circuit in which the complaint was filed. The
               proceedings shall be held as in other civil cases.” Ill. S. Ct. R. 21 (eff. Dec. 1, 2008).
¶ 39      When we interpret supreme court rules, we must apply the same principles that we use
       when we construe statutes. Friedman v. Thorson, 303 Ill. App. 3d 131, 135 (1999). Our
       supreme court delineated the principles applicable for statutory interpretation:
               “[W]hen the spirit and intent of the legislature are clearly expressed and the objects
               and purposes of a statute are clearly set forth, the courts are not bound by the literal
               language of a particular clause that might defeat such clearly expressed intent. ***
               [T]he judiciary has the authority to read language into a statute that the legislature
               omitted through oversight. [Citation.] Existing circumstances at the time the statute
               was enacted, contemporaneous conditions, and the object sought to be achieved all
               may be considered.” Collins v. Board of Trustees of the Firemen’s Annuity & Benefit


                                                  -9-
                Fund, 155 Ill. 2d 103, 112 (1993).
¶ 40        In the 2008 amendment to Rule 21, our supreme court inserted a new subsection (b), and
       redesignated former subsections (b) and (c) as (c) and (d), respectively. Compare Ill. S. Ct.
       R. 21 (eff. Oct. 1, 1983) to Ill. S. Ct. R. 21 (eff. Dec. 1, 2008). Thus, when our supreme court
       last amended Rule 302(a) in 2006, the rule expressly referred to the subsection now
       designated as Rule 21(d) (Ill. S. Ct. R. 21(d) (eff. Dec. 1, 2008)), rather than the subsection
       now designated as Rule 21(c) (Ill. S. Ct. R. 21(c) (eff. Dec. 1, 2008)). Rule 302(a) then
       affected only final judgments in proceedings to compel persons or agencies to comply with
       administrative orders of the chief judges of the circuit courts, making those judgments
       directly appealable to the supreme court. Ill. S. Ct. R. 302(a) (eff. Sept. 1, 2006).
¶ 41        When our supreme court amended Rule 21 in 2008, it did not amend Rule 302(a) to
       account for the change in Rule 21. Nothing in the amendment to Rule 21 indicates that our
       supreme court intended to alter the procedure for appeal from judgments in proceedings
       brought to compel compliance with administrative orders of the circuit courts. In addition,
       nothing in the amendment to Rule 21 indicates that our supreme court chose to bypass
       appellate court review for all cases that involve general administrative orders issued under
       the current Rule 21(c). To accord with the intent of our supreme court, as expressed when
       it last amended Rule 302(a), we must interpret its reference to Rule 21(c) as a reference to
       the subsection now designated as Rule 21(d). Thus, our invocation of Rule 21(c) in our
       disposition of this appeal does not deprive this court of jurisdiction over this appeal.
¶ 42        We note that the language of Rule 302(a), literally applied to the current Rule 21(c),
       would not deprive this court of jurisdiction to consider this appeal. Rule 302(a) confers
       exclusive jurisdiction on the supreme court only for appeals in cases “commenced under”
       Rule 21(c). U.S. Bank commenced this proceeding to foreclose a mortgage. It did not
       commence this proceeding under Rule 21(c). Consequently, we deny the petition for
       rehearing.

¶ 43                                        CONCLUSION
¶ 44       Dzis has standing to challenge the GAO, because, if the court lacked authority to enter
       the GAO, U.S. Bank never properly served him with process. Supreme Court Rule 21(c)
       gave the chief judge of the circuit court the authority to enter general administrative orders,
       and the rule permits the chief judge to delegate his authority to the presiding judges of the
       divisions of the court. The court did not improperly privatize the service of process, as the
       Code expressly gives private persons the authority to serve process. Dzis has no property
       interest in having the sheriff, rather than a detective agency, serve him with process, and the
       change in the process server does not implicate a fundamental right. Thus, we reject Dzis’s
       argument that the GAO violated his right to procedural and substantive due process. Because
       the presiding judge had a rational basis for adopting the GAO–to improve efficiency of
       service of process in mortgage foreclosure cases–the GAO did not violate Dzis’s right to
       equal protection of the laws. Accordingly, we affirm the judgment of the trial court.
¶ 45       Affirmed.


                                                -10-